Motion for leave to appeal from the April 26, 2001 judgment of Supreme Court dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain such motion (see, CPLR 5602, 5611). The April 26, 2001 judgment of Supreme Court did not dispose of any issues beyond those resolved by the May 24, 1999 final Appellate Division order from which movant previously sought leave and which motion for leave was denied by the Court of Appeals on December 20, 1999 (94 NY2d 850). Motion for poor person relief dismissed as academic.